internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-106805-00 date date legend target target state a state b business y z year year date dear this letter responds to your authorized representative’s letter dated date in which rulings were requested as to certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated june october and date the information submitted indicates that target was incorporated in year as a state a corporation target is engaged in business and is a calender year taxpayer using the accrual_method of accounting on date target made an election in accordance with the provisions of sec_1362 of the internal_revenue_code to be taxable as a subchapter_s_corporation target is no longer subject_to the recognition_period for certain built-in gains provided under sec_1374 target was incorporated in year as a state b corporation since its inception target has been taxable as a subchapter_s_corporation target is engaged in business and is a calender year taxpayer using the accrual_method of accounting target and target are each closely held and there is significant overlap in their shareholders target and target each has outstanding two classes of voting common_stock consisting of y shares of class a voting common and z shares of class b voting common the only difference between the two classes of stock is with respect to voting rights the holders of the class a common elect three members of the board_of directors while holders of the class b common elect two members of the board for valid business reasons the following transaction is proposed i ii iii the shareholders of target and target will incorporate newco as a state a corporation newco will elect s_corporation status in accordance with the provisions of sec_1362 to be effective for its first taxable_year newco will have two classes of authorized stock class a voting common and class b voting common class a and class b voting common will have identical rights to distribution and liquidation proceeds and differ only as to voting rights sec_1_1361-1 immediately after the incorporation of newco described above the shareholders of target and target will contribute all of their respective stock in target and target to newco in exchange for stock of newco as a result target and target will become wholly owned subsidiaries of newco newco will elect to treat target and target as qualified subchapter_s subsidiaries the qsub elections as defined in sec_1361 in accordance with the procedures set forth in sec_1_1361-3 of the income_tax regulations the following representations with respect to the proposed transaction have been submitted under penalties of perjury a to the best of taxpayer’s knowledge and belief the transfer to newco by the target and target shareholders of all of their respective stock in target and target solely in exchange for shares of stock in newco will qualify under sec_351 of the code b on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed newco will be the owner of percent of the total combined voting power of all classes of stock of target entitled to vote and the owner of percent of the total value of all classes of stock c on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed newco will be the owner of percent of the total combined voting power of all classes of stock of target entitled to vote and the owner of percent of the total value of all classes of stock d no shares of target stock will have been redeemed during the three years preceding newco’s qsub election for target e no shares of target stock will have been redeemed during the three years preceding newco’s qsub election for target f target will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date that newco makes the qsub election for target g target will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date that newco makes the qsub election for target h no assets of target have been or will be disposed of by target or newco except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to newco’s qsub election for target i no assets of target have been or will be disposed of by target or newco except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to newco’s qsub election for target j the deemed liquidation of target will not be preceded by nor will it be followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of target if persons holding directly or indirectly more than percent in value of the target stock also hold directly or indirectly more than percent in value of the stock in target recipient for purposes of this representation ownership is determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 k the deemed liquidation of target will not be preceded by nor will it be followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of target if persons holding directly or indirectly more than percent in value of the target stock also hold directly or indirectly more than percent in value of the stock in target recipient for purposes of this representation ownership is determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 l prior to making the qsub election with respect to target no assets of target will have been distributed in_kind transferred or sold to newco except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to making the qsub election with respect to target m prior to making the qsub election with respect to target no assets of target will have been distributed in_kind transferred or sold to newco except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to making the qsub election with respect to target n the fair_market_value of the assets of target will exceed its liabilities both at the date the qsub election is made and immediately prior to the time the deemed liquidation of target takes place o the fair_market_value of the assets of target will exceed its liabilities both at the date the qsub election is made and immediately prior to the time the deemed liquidation of target takes place p there is no intercorporate debt existing between newco and target and none has been canceled forgiven or discounted q there is no intercorporate debt existing between newco and target and none has been canceled forgiven or discounted r newco is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code the representations submitted form a material basis for the issuance of our rulings based solely on the information submitted and representations we rule as follows provided the qsub elections for target and target are effective as of the date the stock of target and target is acquired by newco and before date target and target will each be treated as though it liquidated into newco at the beginning of the day the termination of the s elections of target and target are effective in transactions described in sec_332 and sec_337 sec_1_1361-4 a and b ii no gain_or_loss will be recognized by newco in connection with the qsub elections for target and target sec_332 no gain_or_loss will be recognized by target or target in connection with the qsub elections sec_337 for federal_income_tax purposes target and target will not be treated as separate corporations and all assets liabilities and items of income deduction and credit of target and target will be treated as assets liabilities and such items as the case may be of newco as of the effective date of the respective qsub election sec_1361 sec_1_1361-4 newco will succeed to and take into account those attributes of target and target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder sec_381 and sec_1 a - newco will succeed to and take into account the subchapter_c_earnings_and_profits or deficit in earnings_and_profits and the accumulated_adjustments_account of target and target if any as of the dates of the respective qsub elections sec_381 sec_1_381_c_2_-1 and sec_1_1368-2 no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not directly covered by the above rulings in particular no opinion is expressed under sec_351 or on whether newco is otherwise eligible to be an s_corporation or target and target are otherwise eligible to be qsubs this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling letter are consummated in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s authorized representative sincerely associate chief_counsel corporate by edward s cohen chief branch
